      Case 1:19-cv-05434-VM-RWL Document 340 Filed 12/11/19 Page 1 of 3




December 11, 2019


VIA ECF

The Honorable Judge Victor Marrero
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007


Re:     State of New York et al. v. Deutsche Telekom et al., No. 1:19-cv-05434-VM

Dear Judge Marrero:

I submit this trial brief in support of Deutsche Telekom’s hearsay objection to the admission
of Plaintiffs’ Exhibit 1034. Defendants respectfully request a ruling excluding Plaintiffs’
Exhibit 1034 from evidence because it is hearsay. The document is a January 2011 presentation
that discusses potential strategic options for T-Mobile. Plaintiffs expressly limited their
arguments for admissibility to the claim that Plaintiffs’ Exhibit 1034 was created by Deutsche
Telekom. Exhibit 1, Dec. 10 Trial Transcript at 359:1-360:3. Plaintiffs’ claim is incorrect. The
record demonstrates that the document was prepared by Morgan Stanley and that it is
inadmissible hearsay.

Deutsche Telekom executive Thorsten Langheim testified at trial that Plaintiffs’ Exhibit 1034
was the work product of Morgan Stanley:

        This is a Morgan Stanley document. There’s 100 percent evidence for it. If you
        look at the layout, this is a document that has been produced by Morgan Stanley
        a hundred percent. We don’t have the template for Morgan Stanley on our
        servers to produce this document. I was a banker myself. This is the Morgan
        Stanley layout logo, how they produce the documents.

Id. at 359:22-360:3. As the head of M&A for Deutsche Telekom at the time the document was
created, Mr. Langheim is best positioned to know the origins of the document. Indeed, Mr.
Langheim testified that he personally hired Morgan Stanley to perform the analysis contained
in the document because he wanted Morgan Stanley’s “independent advice.” Id. at 354:18-19,
355:12-18.

The metadata shows that Plaintiffs’ Exhibit 1034 is a Morgan Stanley document. The metadata
consists of a variety of digital markers that identify the document and explain its origins. The
     Case 1:19-cv-05434-VM-RWL Document 340 Filed 12/11/19 Page 2 of 3
The Honorable Judge Victor Marrero
December 11, 2019
Page 2



author is identified as “taysto,” and the company is identified as “Morgan Stanley.” 1 A
screenshot showing the relevant metadata for Plaintiffs’ Exhibit 1034 is attached as Exhibit 2.

Mr. Pomerantz argued that Plaintiffs’ Exhibit 1034 is a Deutsche Telekom document, relying
upon the testimony of Mr. Tim Höttges and Mr. Peter Ewens. See Exhibit 1, Dec. 10 Trial
Transcript at 356:17-357:6. Mr. Pomerantz is incorrect.

Mr. Höttges, Deutsche Telekom’s chief executive, was asked in his deposition whether he
recognized Plaintiffs’ Exhibit 1034. He did not identify the document as Deutsche Telekom’s:
“I’m not 100% sure. I cannot recall the structure of this document a hundred percent. I
remember the Project Greenland at that point in time.” See Exhibit 3, Höttges Dep. at 91:21-
23. 2 And during trial, Mr. Höttges testified that the document had not been prepared by
Deutsche Telekom: “Sir, I have to admit that this document is not an official document of
Deutsche Telekom. This document is not following the designed principles of presentations of
Deutsche Telekom. We have a very clear, very German approach of how charts should look
like, and this document is definitely not a document of our house.” Exhibit 1, Dec. 10 Trial
Transcript at 192:10-15.

Mr. Ewens, an employee of T-Mobile and not Deutsche Telekom, testified at his deposition
only that the document appeared to originate from DT: “Q. Do you recall whether you were
involved in the creation of the document which is Exhibit 54? A. Yeah, I don’t recall. The
document appears to be a Deutsche Telekom document based on the -- you know, based on
the PowerPoint format. But I don’t recall my specific involvement in this document.” See
Exhibit 4, Ewens Dep. at 14:23-15:3.

Moreover, the U.S. Department of Justice recognized that Plaintiffs’ Exhibit 1034 was
prepared by Morgan Stanley in an investigative deposition of Mr. Ewens that was attended by
Beau Buffier, Paula Blizzard, and other of Plaintiffs’ attorneys:


1
  We have examined all other documents in the defendants’ productions where the metadata lists the author as
“taysto.” They are all unequivocally documents that were provided to the defendants by Morgan Stanley, as
indicated by accompanying cover emails.
2
 Subsequent deposition testimony by Mr. Höttges is susceptible to being taken out of context – due to a
compound question by Plaintiffs’ counsel – and therefore is reproduced in full here. See Exhibit 3, Höttges Dep.
93:2-18 (emphasis added).

        Q. Do you see where it says “Copper Spectrum”? A. Copper -- to help you, “A” stands for
        AT&T, “Antelope”. “Copper” stands for “C”, Clearwire. And “Superbowl” stands for the
        combination, as we said, on TMUS and Sprint. Q. Thank you. And does this refresh your
        recollection that this Exhibit 30 (sic) is a DT document discussing Project Greenland in January
        2011? A. We definitely discussed this project, yes. Q. I used the wrong exhibit number, so I’m
        going to try to fix that. This exhibit is also marked Ewens CID Exhibit 30, so I misstated that,
        and I’ll ask the question again to get it clearer. Does the review that we have made refresh your
        recollection that this Exhibit 4 to your deposition is a DT document discussing Project
        Greenland in January 2011? A. Yep.
Case 1:19-cv-05434-VM-RWL Document 340 Filed 12/11/19 Page 3 of 3
